Citation Nr: 0020140	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-03 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel




INTRODUCTION

The veteran had military service from November 1966 to 
December 1975, including 2,671 days lost for absence without 
leave.  The veteran was discharged under honorable 
conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This matter was previously before the 
Board in August 1997 and was remanded to the RO for 
additional development.  That development has been completed 
to the extent possible and the claim is ready for 
adjudication.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. The veteran served in the Republic of Vietnam at least 
from January 1968 to July 1968, and was assigned to the 
4th Battalion, 39th Infantry, 9th Infantry Division.  

2. The veteran's military occupational specialty was light 
weapons infantryman, MOS - 11B20.  

3. According to research completed by the USASCRUR, the 9th 
Infantry Division engaged in significant combat with the 
enemy for the period from May to July 1968, 92 days.  

4. The 4-39th performed 505 operations during this period 
with 11 [actual] contacts with the enemy.  

5. The veteran has a diagnosis of posttraumatic stress 
disorder (PTSD) that is related to his period of military 
service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
posttraumatic stress disorder (PTSD) was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (1996) (effective prior to 
March 7, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

The Board finds that this claim is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Fossie v. West, 12 
Vet. App. 1, 5 (1998); Gaines v. West, 11 Vet. App. 353 
(1998).  That is, the veteran has presented a claim which is 
not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to the claim.  
See Hensley (Burke) v. West, No. 99-7029 (Fed. Cir. May 12, 
2000).  

The Board observes that the available service department 
records consist of the 1966 induction examination, the 1975 
separation examination, and the veteran's Personnel 
Qualification Record.  Letters from the National Personnel 
Records Center (NPRC) dated in May 1975 reflect, in essence, 
that the veteran's military record was not in the NPRC files, 
and if the record was on file there prior to July 1973, it 
was lost in the fire that occurred on that date.  See Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA must in certain 
circumstances make multiple attempts to obtain service 
medical records and notify the veteran of its failure to 
obtain them).  The claims folder also bears a request for 
absentee records dated in November 1975 with a handwritten 
notation that reflects "RECON."  Subsequently, the service 
department records were reconstructed and those received show 
the veteran was absent from duty in August 1968 and dropped 
from the rolls in September 1968.  He was returned to 
military control in November 1975.  These records reflect 
that he deserted.  A February 1998 response from the NPRC 
reflects per a letter dated May 22, 1975 from "ESA" that 
the personnel records were destroyed in the fire that 
pertained to the time frame indicated (i.e., November 1966 to 
January 1968), and that a physical search of present records 
was also negative for any requested information.  Based on 
the foregoing search efforts, the Board finds that the RO has 
expended sufficient efforts to obtain alternative forms of 
service department records.  See 38 U.S.C.A. § 5107 (a) (West 
1991); see also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).


II. Service Connection

In essence, the veteran asserts that he has PTSD associated 
with his active duty service in the Republic of Vietnam.  He 
contends that he was a conscientious objector and pacifist 
when inducted into the service and saw a psychiatrist after 
the TET Offensive while assigned to the 9th Infantry 
Division.  He states that his unit, the 9th Infantry Division 
saw heavy combat.  The veteran asserted that he was spared 
court martial proceedings following an incident where he 
disagreed with the directives of a superior officer and a 
serviceman was killed.  He also reported that a chopper 
attached to Bearcat 106 was shot down.  He reported being in 
the jungle and [the chopper] was coming into their "LZ" 
when it started taking hostile fire.  The helicopter crashed, 
killing one of the warrant officers onboard.  The veteran 
also reports that being incarcerated for the post service 
death of an acquaintance, a combat veteran, led to his re-
experiencing Vietnam.  

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  See Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 11-97 (1997).  

In the instant case, the Board notes that the veteran filed 
his initial claim for service connection for PTSD in January 
1994.  Thus, given the fact that this case is currently 
pending before the Board, and in light of the fact that the 
regulations regarding service connection for PTSD changed 
effective March 7, 1997, it is the Board's determination that 
the veteran's claim of entitlement to service connection for 
PTSD must be evaluated under both the old and the new 
regulations in order to determine which version is most 
favorable to him.  See Karnas, supra.  

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran received an award of the Purple 
Heart, Combat Infantryman Badge, or other similar combat 
citation, will be accepted as conclusive evidence of the 
claimed in-service stressor, absent evidence to the contrary.  
See Cohen, supra, (quoting 38 C.F.R. § 3.304 (f)); see also 
VA ADJUDICATION PROCEDURE MANUAL M-21-1, Part VI, 7.46 (Oct. 
11, 1995) (hereinafter VA MANUAL 21-1).

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  See 38 
U.S.C.A. § 1154(a) (West 1991).  The requirements vary 
depending upon whether or not the veteran engaged in combat 
with the enemy.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 
3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 75 (1994); 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  See 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  Nor is the 
veteran's lay testimony alone sufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence, which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West, 7 Vet. App. at 76; Zarycki, 6 Vet. App. 
at 98.  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the Court held that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the Board of its obligations to assess the 
credibility and probative value of the other evidence."  
West, Zarycki, and Doran cited a provision of the VA MANUAL 
21-1 which has now been revised as "Evidence of Stressors in 
Service" to read, in part,... "[C]orroborating evidence of 
a stressor is not restricted to service records, but may be 
obtained from other sources."  Since the October 1995 
revision of the VA MANUAL 21-1, the Court has held that the 
requirements in 38 C.F.R. § 3.304(f) for "credible 
supporting evidence" means that the "veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  See Moreau, 9 Vet. 
App. at 395; Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The Board would note that the VA has adopted the Fourth 
Edition of the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed. Reg. 
52695-52702 (1996).  The standard as to whether a stressor is 
sufficient to trigger PTSD is a subjective standard, 
requiring exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  See Cohen, 
10 Vet. App. at 153 (Nebeker, C.J., concurring).  

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32,807 (1999) (to be codified at 38 C.F.R. § 3.304(f) 
(effective March 7, 1997)).  The Board notes that under 38 
C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  See 38 
C.F.R. § 4.125 (1999).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1999).  

By way of analogy, the Board observes that in regards to the 
relationship between the old regulations and the VA MANUAL 
21-1, the Court in Cohen, 10 Vet. App. at 139, stated that 
where the manual imposed requirements not in the regulations 
that were unfavorable to the claimant, those additional 
requirements could not be applied against the veteran.  
However, where the manual and regulations overlapped, the 
manual was irrelevant.  Thus, in light of the above 
principles, the Court essentially held that the manual 
provisions would only be discussed if they could be read as 
more favorable to the veteran.  

In applying the above principles to the instant case, the 
Board notes that when comparing the old PTSD regulations with 
the new, it appears that both sets of regulations essentially 
require credible supporting evidence that the veteran's 
claimed in-service stressor actually occurred, and that there 
is a link established by medical evidence between current 
symptomatology and the claimed in-service stressor.  However, 
the Board observes that the two sets of regulations differ in 
regards to the requirements for establishing a diagnosis of 
PTSD.  The new criteria appear to impose an additional 
requirement that was not required under the old regulations, 
namely that the medical diagnosis of PTSD has to be in 
accordance with DSM-IV.  Therefore, since only a clear 
diagnosis of PTSD is required under the old regulations, and 
there is no additional burden of establishing a diagnosis of 
PTSD which is in accordance with DSM-IV, it is the Board's 
determination that the old regulations are more favorable to 
the veteran and his claim.  See Cohen, 10 Vet. App. at 139 
(holding that a clear diagnosis of PTSD is an unequivocal 
diagnosis of PTSD, without any reference to the DSM).  
Accordingly, the old regulations will be applied to the 
veteran's claim for service connection for PTSD.  

The evidence of record reflects that the veteran served in 
the Republic of Vietnam at least from January 1968 to July 
1968.  His military occupational specialty was light weapons 
infantryman.  He reportedly performed reconnaissance patrols.  
At times, he also performed the duties of radio telephone 
operator.  There is no indication from the service department 
records that the veteran was evaluated for combat related 
stress or any psychiatric complaints.  

A thorough review of the limited service department records 
considered in conjunction with the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) report indicate that 
the veteran was absent without leave for several days in 
January 1968.  On return to his unit, the 4th Battalion, 39th 
Infantry, 9th Infantry Division, the veteran failed to obey 
an order of a superior officer.  In February 1968, the 
veteran was court martialed, sentenced to three months of 
hard labor in the stockade with a forfeiture of pay, 
presumably effective February 23, 1968.  Evidence received 
from the USASCRUR - Operational Report - Lessons Learned for 
the 9th Infantry Division, reflect that for the 92 day period 
covered by the report, May to July 1968, there was heavy 
combat operations for all [regiments]; some were more 
effective than others.  The 4-39th performed 505 operations 
with 11 contacts with 45.9 operations per contact and 11.1 
Viet Cong losses/ U.S. soldier killed by hostile action.  
During this period 11 U.S. soldiers were killed by hostile 
fire as compared with 101 Viet Cong.  Ninety-seven U.S. 
soldiers were wounded by hostile action and 10 Viet Cong were 
taken as prisoners of war.  The Operational Report - Lessons 
Learned reflects that during this period a helicopter crashed 
was downed by hostile fire and the officer aboard was killed.  
In brief, the causalities for the 9th Infantry division for 
this period reflect that 287 service personnel were killed by 
hostile actions, and 1,758 were wounded by hostile action.  
The USASCRUR report reflects that over 1200 casualties were 
caused by small arms fire.  

The personnel qualifications record reflects that the veteran 
was on casual status from July 22 as a Vietnam returnee and 
enroute to Fort Lewis Washington on July 28, and listed as 
absent without leave on August 2, 1968.  While the USASCRUR 
reported in December 1998 that additional information was 
required to complete the search of combat incidents and the 
DD 214 is silent for overseas service to include Vietnam 
service, the Board determines that the present search results 
are sufficient to show that the veteran did in fact serve in 
the Republic of Vietnam in a combat zone, in a combat 
designator, in a unit that saw regular combat for the period 
in question.  See 38 U.S.C.A. § 1154(a), (b); 38 C.F.R. § 
3.304(d).  Moreover, this evidence supports the inference 
that at some point in May 1968, the veteran was released from 
the stockade and able to engage in combat operations.  
Therefore, in the absence of evidence to the contrary, it is 
resolved that the veteran was in a combat zone, in a combat 
designator, and that he saw combat.  See 38 C.F.R. §§ 3.102, 
3.304(d); VAOPGCPREC 12-99 (October 18, 1999).  

Service department evidence reflects that the veteran 
deserted and upon his return to government control, he was 
discharged effective November 1975 under honorable 
conditions.  The report of medical history completed for 
separation in November 1975 reflects that the veteran 
reported having or having had depression or worry.  The 
physician noted on the report of the medical history that the 
veteran was occasionally nervous.  The November 1975 
separation physical examination is silent as regards combat 
stress or a psychiatric disability.  

Post service medical records in evidence for the period of 
June 1995 to January 1998 consist of VA outpatient records 
and Vet Center evaluations.  These records indicate by 
history that post-service the veteran killed another Vietnam 
veteran in self-defense.  He was convinced that as a combat 
veteran, he would not get a fair trial and he became a 
fugitive, fleeing to Mexico and Central America for six 
years.  On a visit to his family members in the States, he 
was captured by the Federal Bureau of Investigation, tried, 
and sentenced to 10 years in prison for homicide.  The 
veteran was released in 1995.  The Board does not have any 
medical records for the period of incarceration.  

Records from the Vet Center dated for the period of June 1995 
to December 1996 reflect that the veteran has PTSD symptoms, 
later diagnosed as PTSD.  The June 1995 psychosocial 
assessment reflects that perhaps the most significant factor 
that influenced the veteran's development was his maternal 
relationship, as his mother survived the Nazi concentration 
camps.  The report reflects that the veteran feels he 
acquired her view of the world as a dangerous place and 
unpredictable place.  She told him that he had special 
intuitive powers.  The veteran was drafted into the military.  
He reportedly was involved in frequent life threatening 
firefights, loss of friends killed by enemy action, and 
problems with discipline.  He felt his immediate leadership 
ignored his intuitions and he was then subordinate.  The 
report reflects that the veteran described some paranoid 
ideation.  The physician noted that this must be taken in the 
context of his years as a fugitive and a ten-year 
incarceration.  The examiner noted that the veteran presented 
with PTSD including: intrusive thoughts, occasional 
nightmares, social avoidance, emotional constriction, sleep 
disturbance, etc.  The impression reflects that the veteran 
described significant antisocial behavior during his adult 
life.  In spite of the post-service references, it was the 
examiner's impression that posttraumatic stress disorder was 
the best explanation for his problems during his adult life.  
The Axis I diagnosis was posttraumatic stress disorder.  The 
Axis II diagnosis was antisocial personalty traits.  Other 
Vet Center records for this period reflect that the veteran 
was overly aggressive in treatment.  

VA examinations accorded the veteran in August 1995 reflect 
by veteran's report that he has had the symptoms of PTSD 
since Vietnam.  The PTSD examination reflects a comprehensive 
interview and evaluation of the veteran.  The report of the 
examination reflects by veteran's report that he was the only 
survivor of his combat group and witnessed the killing of his 
entire squad.  He related seeing fellow soldiers blatantly 
killing women and children.  The veteran reportedly wrote to 
his senator regarding these events and a forth-coming 
congressional investigation caused him to be transferred from 
his combat unit.  The report of the PTSD examination reflects 
an Axis I diagnosis of PTSD and an Axis II diagnosis of 
personality disorder, not otherwise specified, with passive/ 
aggressive, schizoid, and paranoid traits - (principal 
diagnosis).  

In November 1995, the veteran withdrew from treatment at the 
Vet Center.  Vet Center records reflect that on withdrawal 
his status was unchanged and that he was unable to modify his 
status.  A record submitted by the VA to the Arizona 
Department of Economic Security dated in April 1996 reflect 
that the veteran has been disabled from May 1995 to October 
1996, and that he was not employable.  The diagnosis was 
PTSD.  In December 1996, the veteran requested a formal PTSD 
evaluation.  

A comprehensive medical report from the Vet Center dated in 
January 1997 reflects that the veteran's records were 
reviewed to include a discussion of the veteran's military 
occupational specialty and the diagnosis of PTSD.  The 
veteran was administered the (1) Combat Exposure Scale, (2) 
the Dissociative Experiences Scale, (3) the Mississippi Scale 
of Combat PTSD, (4) the Millon Clinical Multiaxial Inventory-
III (MCMI-III), and (4) the Trauma Symptom Inventory.  The 
report reflects that each test was valid, essentially 
indicating a heavy degree of combat exposure, a high degree 
of PTSD symptomatology with dissociative symptoms and 
significant symptomatology associated with trauma.  The Board 
observes that the examiner noted that it was difficult to 
fake the Trauma Symptom Inventory.  The veteran's pattern of 
scoring on the MCMI-II was consistent with other veterans at 
the Vet Center diagnosed with PTSD.  It was the examiner's 
impression that the personality disorder symptoms (i.e., 
paranoid personality disorder and schizoid/ avoidance 
personality disorder) were best described as symptoms of 
PTSD.  The examiner also noted that the schizoid, avoidance, 
passive-aggressive triad is a familiar PTSD profile of Vet 
Center clients.  The Axis I diagnoses were posttraumatic 
stress disorder and rule out major depressive disorder.  The 
examiner concluded that the veteran was suffering from severe 
and chronic PTSD with the strong possibility of comorbid 
major depressive disorder.  Thereafter, VA and Vet Center 
treatment records reflect, inter alia, ongoing outpatient 
treatment (i.e., individual therapy) with the post traumatic 
stress disorder clinical team (PCT) for a diagnosis of PTSD.  
The records reflect that the veteran has been disabled since 
1995 because of PTSD, that he has nightmares about combat 
experiences, that he has family stressors, that he medicates 
with Atarax and Buspar, and that he receives Social Security 
benefits.  

After a comprehensive review of the evidence of record and in 
spite of the fact that the service medical records, presumed 
destroyed, do not show evidence of a psychiatric consult 
following the TET Offensive in February 1968, or that he was 
stationed in the Republic of Vietnam in 1967, or that he was 
the sole survivor of a decimated unit, or that he was 
recommended for a Bronze Star or a Combat Infantry Badge, the 
Board determines that service connection for PTSD is 
warranted.  This decision is based on the veteran's 
statements of combat in Vietnam that were not contradicted by 
the service department or the USASCRUR report.  Despite the 
fact that the veteran provided little detail of the reported 
stressors, the stressors as reported were within the scope of 
the circumstances, conditions, and hardships of combat 
service.  Specifically, the USASCRUR report verified that a 
helicopter was downed by hostile fire during the period in 
question and that the 9th Infantry Division saw heavy combat.  
See 38 U.S.C.A. § 1154(b).  

The evidence of record reflects multiple diagnoses of PTSD 
related to the veteran's combat exposure in Vietnam, as 
supported by the USASCRUR unit report for the period of May 
to July 1968 and service department records.  In this regard, 
the Board observes that the physicians of record have 
accepted the veteran's report of stressors of combat 
stressors as supporting a diagnosis of PTSD.  See 38 U.S.C.A. 
§ 1154; Kessel v. West, 13 Vet. App. 9 (1999).  There appears 
to be an approximate balance of the evidence for service 
connection of PTSD.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  Therefore, resolving all reasonable doubt in 
favor of the veteran, service connection for PTSD is 
warranted under the criteria in effect prior to March 7, 
1997.  Simply, the veteran has presented: (1) medical 
evidence establishing a current clear diagnosis of the 
disorder; (2) credible supporting evidence that the claimed 
in-service stressors actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, combat 
duty.  See 38 C.F.R. § 3.304(f) (1996); Patton v. West, 12 
Vet. App. 272, 276 (1999); Cohen, supra.  

Based on the foregoing and in light of the fact that service 
connection for PTSD is warranted, the Board determines that 
for the purpose of this decision, the VA psychiatric 
examination as ordered in the August 1997 remand is not 
warranted at this juncture and the veteran is not prejudiced 
thereby.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


ORDER

Service connection for posttraumatic stress disorder (PTSD) 
is granted.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

